NOTICE OF ALLOWABILITY
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The substitute specification filed 9/30/2019 has been entered.  In the Final Rejection of 6/11/2020, said substitute specification was held not to conform to 37 CFR 1.125(b) and (c) because it lacked the requisite statement and contained new matter.  However, after review, the requisite statement is included in the Applicant’s Arguments of 9/30/2019 and the reference numbers are disclosed on page 7/10 of the specification filed 4/10/2017.
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Nhat D. Phan on September 10, 2021.
The application has been amended as follows: 
Before paragraph (0004) and after the heading “Brief Description of Drawings” the following has been inserted:
--Figure 1 is a flow chart of a caustic humate manufacturing process by solid phase reaction.
Figure 2 is a flow chart of a potassium humate manufacturing process by solid phase reaction.
Figure 3 is a flow chart of a sodium humate manufacturing process by solid phase reaction.
Figure 4 is a flow chart of an ammonium humate manufacturing process by solid phase reaction.

DETAILED DESCRIPTION OF THE INVENTION –


In claim 22, line 2, the word –further—has been inserted before the first occurrence of the word “comprises.”
In claim 22, line 2,   the word –further—has been inserted before the second occurrence of the word “comprises.”
The following changes to the drawings have been approved by the examiner and agreed upon by applicant: 
Figures 1-4 will be amended to ensure all lines are solid and have satisfactory reproduction characteristics as required by CFR 1.84(l).
Figures 1-4 will be amended to remove text as required by CFR 1.84(o).
Figures 1-4 will be amended to remove the frames around each figure.
In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.
 REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Claims 14, 20-23 and 25-30 are allowable over the prior art.  The closest prior art is WO 2010/094985 (Urchin-of record) for the reasons set for the in the 11/25/2020 Final Rejection.  The claims are allowable over the prior art because said prior art fails to anticipate or render obvious the claimed process wherein the mixer runs at 300-2,000RPM, the alkali hydroxide is introduced into the reactor in flake or powder form, and wherein the mixer generates sufficient frictional heat to liquefy the alkali hydroxide.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN R KRUER whose telephone number is (571)272-1510.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on (571) 272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KEVIN R KRUER/Primary Examiner, Art Unit 3649